Exhibit 10.1
 
Execution Version
 
J. C. Penney Company, Inc.
6501 Legacy Drive
Plano, Texas 75024
 
February 24, 2011


Pershing Square Capital Management, L.P.
888 Seventh Avenue, 42nd Floor
New York, NY 10022
Attention: Roy Katzovicz, Esq.


Gentlemen:
 
This letter constitutes the agreement (the “Agreement”) between J. C. Penney
Company, Inc. (the “Company”), on the one hand, and Pershing Square Capital
Management, L.P., in its capacity as investment advisor to certain funds, and
its controlled affiliates (collectively, the “Stockholders”), on the other hand,
with respect to the matters set forth below.
 
1.  
The Company’s Board of Directors (the “Board”) intends to implement a share
repurchase program authorizing the Company to repurchase up to $900 million in
value of shares of its Common Stock (the “Share Repurchase”).

 
 
2.  
On a Schedule 13D/A filed on February 10, 2011, the Stockholders reported that
they beneficially own 39,075,771 shares of Common Stock, which represented
beneficial ownership of 16.5% calculated as of December 3, 2010 of the
outstanding Common Stock.

 
 
3.  
In the absence of participation by the Stockholders in the Share Repurchase, the
percentage of the outstanding shares of Common Stock beneficially owned by the
Stockholders will increase.

 
 
4.  
For purposes of this Agreement, “Excess Shares Number” shall mean the number of
shares of Common Stock equal to (i) (A) 16.5% multiplied by (B) the number of
shares of Common Stock acquired in the Share Repurchase as of the date of any
determination, which date shall be no later than October 1, 2011 minus (ii) the
number of shares of Common Stock Transferred by the Stockholders after the date
of this Agreement; provided that if such difference is a negative number, the
Excess Shares Number shall be zero.  The Excess Shares Number shall be equitably
adjusted to reflect the effect of any stock split, split-up, reverse stock
split, stock dividend or similar change with respect to the Common Stock.

 
 
 
 
 
 
5.  
If as of the relevant record date, the Stockholders possess the power to vote
(or direct the voting of) more than 16.5% of the shares of Common Stock
outstanding as of such record date, the Stockholders will cause that number of
shares of Common Stock as to which they possess the power to vote (or direct the
voting of) in excess of 16.5% (but in no event more shares than the Excess
Shares Number) to be present for quorum purposes and to be voted at each meeting
of the Company’s stockholders as follows: at the sole option of the Stockholders
either (a) as recommended by the Board in respect of each matter, resolution,
action or proposal that is submitted to the stockholders of the Company at such
meeting or (b) in direct proportion to the manner in which all stockholders of
the Company (other than the Stockholders and Vornado Realty Trust and its
controlled affiliates) vote for, against, withhold or otherwise in respect of
each matter, resolution, action or proposal that is submitted to the
stockholders of the Company at such meeting.

 
 
6.  
The Stockholders agree not to, directly or indirectly, Transfer to any Person
(together with such Person’s controlled affiliates) in a transaction or series
of transactions beneficial ownership of a number of shares of Common Stock
greater than a number equal to the greater of (i) the total number of shares of
Common Stock beneficially owned by the Stockholders at the time of such Transfer
less that number of shares of Common Stock equal to the Excess Shares Number and
(ii) 16.5% of the then-outstanding shares of Common Stock; unless, in each case,
such Person and its controlled affiliates agree in writing with the Company as a
third-party beneficiary to be bound by the terms of this Agreement.

 
 
7.  
As used in this Agreement, (a) the term “Person” shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure, (b)
the term “affiliate” shall have the meaning set forth in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (c) the term
“associate” shall have the meaning set forth in Rule 12b-2 under the Exchange
Act, (d) the term “Common Stock” shall mean the shares of Common Stock of 50¢
par value of the Company, (e) the terms “beneficially own” and “beneficial
ownership” shall have the meanings ascribed to such terms in Rule 13d-3 of the
Exchange Act and (f) the term “Transfer” means with respect to a security, the
sale, transfer, pledge, hypothecation, encumbrance, assignment or disposition of
such security or the beneficial ownership thereof, and each agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing, and as a verb, “Transfer” shall have a correlative meaning; provided,
that a pledge, hypothecation, encumbrance or similar disposition shall not be
deemed a Transfer if it is in the ordinary course.

 
 
8.  
This Agreement shall automatically terminate on the date on which the
Stockholders (and any transferee who agrees to be bound by the terms of this
Agreement pursuant

 
 
 
 
 
to paragraph 6) beneficially own, in the aggregate, less than 16.5% of the
Company’s then-outstanding Common Stock.
 
9.  
Neither party shall take any action that is a scheme or device to evade its
obligations under this Agreement.

 
 
10.  
The Company and each Stockholder acknowledge and agree that money damages would
not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach
hereof, the Company will be entitled to seek injunctive and other equitable
relief, without proof of actual damages, that each Stockholder will not plead in
defense thereto that there would be an adequate remedy at law, and that each
Stockholder agrees to waive any applicable right or requirement that a bond be
posted by the Company. Such remedies will not be the exclusive remedies for a
breach of this Agreement, but will be in addition to all other remedies
available at law or in equity.

 
 
11.  
All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto will
be in writing and will be deemed validly given, made or served when delivered by
overnight courier as follows:

 
 
If to the Company:
 
J. C. Penney Company, Inc.
6501 Legacy Drive
Plano, Texas 75024
Attn:    Janet Dhillon,
Executive Vice President, General Counsel and Secretary
Phone:  (972) 431-1916
 
With copies (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago, IL 60606-1720
Attn:    Charles W. Mulaney, Jr.
Peter C. Krupp
Phone:  (312) 407-0700
 
 
 
 
 
If to the Stockholders:
 
Pershing Square Capital Management, L.P.
888 Seventh Avenue, 42nd Floor
New York, NY 10022
Attention: Roy Katzovicz, Esq.
Phone:   (212) 813-3700
 
With copies (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn:   Stephen Fraidin
Phone:   (212) 446-4840
 
12.  
This Agreement may be executed by the parties hereto in separate counterparts
(including by means of electronic transmission), each of which when so executed
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 
 
13.  
This Agreement and any controversy arising under or related to this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without reference to the conflict of laws principles thereof. Each of
the Stockholders and the Company (a) irrevocably and unconditionally consents to
the exclusive personal jurisdiction and venue of the Chancery Court of the State
of Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware), (b)
agrees that it shall not attempt to deny or defeat such personal jurisdiction
and venue by motion or other request for leave from any such court, (c) agrees
that it shall not bring any action relating to this Agreement or otherwise in
any court other than the Chancery Court of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware) and (d) irrevocably waives
the right to trial by jury.

 
 
14.  
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  No party hereto
may assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto.

 
 [Execution page follows.]

 
 
 
 



 
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
 
Very truly yours,
 
J. C. PENNEY COMPANY, INC.
 
By:    /s/ Michael Dastugue   
Michael Dastugue, Executive Vice
President and Chief Financial Officer
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

 
 
 
 



Acknowledged and agreed to as of
the date first written above:
 
PERSHING SQUARE CAPITAL MANAGEMENT, L.P.,
By:      PS Management GP, LLC,
its General Partner
 


By: /s/  William A. Ackman
 

 
Name:  William A. Ackman

 
Title:  Managing Member

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6